DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a driving device of a display panel, wherein the display panel comprises a display array, the display array comprising pixels arranged in an array, each pixel comprising three subpixels sequentially arranged in a row direction, pixels in an odd-numbered column having different gate driving signals as pixels in an even-numbered column in the row direction, the different gate driving signals comprising a main gate driving signal and a signal combining the main gate driving signal and a sub-gate driving signal, high voltage subpixel employing the main gate driving signal, low voltage subpixel employing the signal combining the main gate driving signal and the sub-gate driving signal; and the driving device comprises a gate driving element and a source driving element, wherein the gate driving element is configured to transmit a sub-gate driving signal to the low voltage subpixel arranged in the row direction, and open a sub-gate switch corresponding to the low voltage subpixel when the low voltage subpixel is scanned by the sub-gate driving signal, allowing a first source driving signal of the source driving element to be applied to the low voltage subpixel, the first source driving signal being the source driving signal of a previous high voltage subpixel which is adjacent to the low voltage subpixel, wherein .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628